 1

 2

 3

 4

 5

 6

 7

 8

 9
                            UNITED STATES DISTRICT COURT
10
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12

13

14   UNITED PARCEL SERVICE, INC.;        CASE NO. CV 19-284-MWF (KKx)
15   and UNITED PARCEL SERVICE OF
     AMERICA, INC.;                      PRELIMINARY INJUNCTION
16

17            Plaintiffs,
18
         v.
19

20
     BRENDON KENNEDY; MAYUMI
     KENNEDY; UNITED POT
21
     SMOKERS; UPS420; THCPLANT;
22   and DOES 1–10
23
              Defendants.
24

25

26

27

28
 1           This matter comes before the Court on Plaintiffs United Parcel Service, Inc. and
 2   United Parcel Service of America, Inc.’s (collectively “UPS”) Ex Parte Application for
 3   Temporary Restraining Order and Order to Show Cause Regarding Preliminary
 4   Injunction (the “Application”) and an Order to Show Cause Regarding Preliminary
 5   Injunction (the “OSC”). (Docket Nos. 5, 12). The Court also held a hearing on March 7,
 6   2019.
 7           Having considered the arguments and papers submitted, and finding good cause,
 8   the Court finds that UPS is likely to prevail on the merits of its claims, the balance of
 9   hardships tips in its favor, UPS would be likely to suffer irreparable injury, absent a
10   preliminary injunction (in the form of prohibiting Defendants’ ongoing infringement and
11   dilution of UPS’s famous UPS® Mark and UPS® Shield Logo through Defendants’ use
12   of the UPS® Mark and a confusingly similar shield logo in connection with businesses
13   selling and shipping marijuana contrary to federal law and the laws of several states), and
14   the requested relief is in the public interest.
15           Now, therefore, pursuant to Rule 65(a) of the Federal Rules of Civil Procedure,
16           IT IS HEREBY ORDERED AS FOLLOWS:
17           Defendants and their agents, servants, employees, and attorneys, and any other
18   persons who are in active concert or participation with Defendants, who receive actual
19   notice of this Preliminary Injunction through personal service or otherwise, are
20   PRELIMINARILY ENJOINED pending the final hearing and determination of this
21   action, from:
22           (a)   using, on or in connection with the manufacture, distribution, sale, offering
23                 for sale, advertisement, and/or promotion of any products or services, any
24                 copy or colorable imitation of the UPS® Family of Marks or anything
25                 confusingly similar thereto, including but not limited to UPS, UPS420,
26                 UPS.green and the UPS420 shield;
27           (b)   representing directly or indirectly in any form or manner whatsoever, that
28                 Defendants’ business, products or services are UPS’s, or are in any manner
                                                       1
 1              associated with, sponsored, or approved by UPS or otherwise taking any
 2              action likely to cause confusion, mistake or deception on the part of
 3              purchasers as to the source, origin or sponsorship of Defendants’ business,
 4              products or services;
 5        (c)   taking any action, directly or indirectly, that is likely to dilute or tarnish the
 6              distinctive quality of the UPS® Family of Marks or that is likely to harm
 7              UPS’s reputation; and
 8        (d)   otherwise infringing UPS’s service marks or trademarks, or otherwise
 9              competing unfairly with UPS in any manner.
10

11        IT IS SO ORDERED.
12

13
     Dated: March 8, 2019                  ______________________________
                                           MICHAEL W. FITZGERALD
14                                         United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
